968 F.2d 19
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
George A. CORTEZ, Petitioner-Appellant,v.Eloy MONDRAGON, Warden;  Attorney General for the State ofNew Mexico, Respondents-Appellees.
No. 91-2141.
United States Court of Appeals, Tenth Circuit.
June 22, 1992.

Before McKAY, Chief Judge, MOORE, Circuit Judge, and EISELE,1 Senior District Judge.
ORDER AND JUDGMENT2
McKAY, Circuit Judge.


1
This matter is before the court on appellant's application for a certificate of probable cause.


2
After reviewing the files and record and hearing oral argument in this case, we conclude that appellant has failed to make a substantial showing of the denial of a federal right necessary for the issuance of a certificate of probable cause under 28 U.S.C. § 2253.   See Barefoot v. Estelle, 463 U.S. 880 (1983).

It is therefore ordered as follows:

3
1. Appellant's application for a certificate of probable cause is denied;

2. The appeal is dismissed;  and

4
3. The mandate shall issue forthwith.



1
 Honorable Garnett Thomas Eisele, United States Senior District Judge for the Eastern District of Arkansas, sitting by designation


2
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3